 



Exhibit 10.10
EMPLOYMENT CONTRACT
          This Employment Agreement (“Agreement”) is made and entered into as of
this 7 day of November 2005, by and between DORAL FINANCIAL CORPORATION, a
Puerto Rico corporation (which together with any successor thereto, is
hereinafter referred to as (the “Company”) and Fernando Rivera-Munich
(hereinafter referred to as (the “Employee”). The Company and the Employee are
hereinafter collectively referred to as (the ‘Parties”).
RECITALS
          WHEREAS, the Board of Directors of the Company believes that it is in
the best interest of such entity to enter into this Agreement with the Employee
in order to assure the services of an executive with the experience and
abilities of the Employee, and
          WHEREAS, the Board of Directors of the Company has authorized the
execution of this Agreement with the Employee:
          NOW THEREFORE, of the foregoing premises and the mutual covenants
herein contained, and for other good and valuable consideration, the Parties,
intending to be legally bound, agree as follows:
AGREEMENT

  1.   Employment

               (a) The Employee is hereby employed as Executive Vice-President
and General Counsel of the Company with primary responsibility of managing the
Legal Division and all legal matters. The Employee shall be subject to the
supervision of the Chief Executive Officers of the Company and shall perform the
duties proper to such position in an efficient, diligent and effective way. The
Employee will also assist the Company as President of Doral Insurance Agency.
The Employee commits himself to comply faithfully with all policies, norms,
orders and duties of the Company and to attain its administrative and business
goals.
               (b) The Employee acknowledges that this task requires his full
attention and that he needs to devote all his time, effort and attention to the
business affairs of the Company and its subsidiaries and affiliated companies.

  2.   Competitive Activities

               (a) In consideration and for having entered into this Agreement,
the Employee specifically agrees that, during the term of his employment
hereunder, except with the express consent of the Board of Directors of the
Company, he will not, directly of indirectly, engage or participate in, become a
director of, accept employment from, or render advisory or other services for,
or in connection with, or become interested in, or make any financial investment
in any firm, corporation, business entity or business enterprise competitive
with any business of the Company or any subsidiary or affiliate thereof;
provided, however, that the Employee shall not

 



--------------------------------------------------------------------------------



 



thereby be precluded or prohibited from owning passive investments, including
investments in the securities of other financial institutions, so long as
ownership does not require the Employee to devote substantial time to the
management or control of the business or activities in which the Employee has
invested. The Employee agrees that, because damages for violating the agreements
under this Article are difficult to determine, hereto the Employee consents that
a competent court issue any remedy in equity through a restriction order,
injunction, or other similar remedy, to implement these clauses.
               (b) The Employee agrees and acknowledges that, by virtue of the
Employee’s employment hereunder, the Employee will maintain an intimate
knowledge of the activities and affairs of the Company and its subsidiaries,
including trade secrets and other confidential matters. As a result, and also
because of the special, unique and extraordinary services that the Employee is
capable of performing for the Company or its competitors, the Employee
recognizes that the services to be rendered by the Employee hereunder arc of a
character giving them a peculiar value, the loss of which cannot be adequately
or reasonably compensated for by damages. The Employee therefore agrees that if
he fails to render to the Company any of the services required hereunder, the
Company shall be entitled to immediate injunctive or other equitable relief to
restrain the Employee from failing to render his services hereunder, in addition
to any other remedies to which the Company may be entitled under law: provided,
however, that the right to such injunctive or other equitable relief shall not
survive the termination by the Company of the Employee’s employment.

  3.   Compensation

               (a) Salary: During the term of this Agreement, the Employee shall
be entitled to an annual salary established by the Board of Directors. The
annual salary hereunder as of the Commencement Date (as defined in Section 5
hereof) shall be equal to FOUR HUNDRED THOUSAND DOLLARES ($400,000) per year.
               (b) Discretionary Year-End Bonus: The employee shall also be
eligible to receive an annual year-end bonus, the amount of which is to be
fixed, at the discretion of the Board of Directors of the Company, based on the
Employee’s performance during the year as well as any specific goal assigned to
the Employee by the Board of Directors of the Company. For the year 2005 the
bonus will be ONE HUNDRED THOUSAND DOLLARS ($100,000).
               (c) Expenses: During the term of the Employee’s employment
hereunder, the Employee shall be entitled to receive prompt reimbursement for
all reasonable expenses incurred by him in performing services hereunder,
provided that the Employee properly accounts therefore in accordance with the
then existing policy of the Company. Nothing contained herein shall authorize
the Employee to make any political contributions, including but not limited to
payments for dinners and advertising in any political party program or any other
payment to any person, which might be deemed a bribe, kick back or otherwise an
improper payment or contribution under existing law or under the Company’s
policy or practice and no portion of the compensation payable hereunder is for
such purpose.

2



--------------------------------------------------------------------------------



 



               (d) Withholding: Payments of any compensation under this
Agreement shall be subject to reduction by the amount of any applicable federal,
Commonwealth of Puerto Rico, state or municipal income withholding, social
security, state disability insurance or similar or other taxes or other items
which may be required or authorized to be deducted by law or custom.
               (e) No Additional Compensation: No additional compensation shall
be due to the Employee for services performed of offices held in any other
subsidiary, division, affiliate, or venture of the Company, including, but not
limited to, the banking subsidiaries.
               (f) Retention Bonus: The Company will grant a Retention Bonus to
the Employee upon the completion of a two (2) year period commencing on
October 1, 2005 and concluding on September 30, 2007. The retention bonus will
be equal to $50,000 for each year of service rendered, payable in a lump sum
bonus at the end of the two year period. This retention bonus will be paid in
addition to any other incentive or performance bonus that maybe granted to the
Employee as a result of his performance as a key executive of the Company. Shall
the employee leave the Company for any reason before the conclusion of the
period herein stated, this retention bonus will not be paid.

  4.   Benefits

               (a) Participation in Retirement and Employee Benefit Plan:
                         The Employee shall be entitled while employed hereunder
to participate in and received benefits under, all plans relating to pension,
thrift, profit sharing, group life insurance, education, cash or stock bonuses,
and other retirement or employee benefits or combinations thereof, that are
maintained for the benefit of the Company’s executive employees or for its
employees.
               (b) Fringe Benefits:
                         The Employee shall be eligible while employed hereunder
to participate in, and receive benefits under, any other fringe benefits
programs which are or may become applicable to the Company’s executive employees
or to its employees.
               (c) Medical Coverage:
                         During the term of this Agreement, the Company shall
provide coverage to the Employee under its medical insurance plan in accordance
with its Health Plan policy.
               (d) Disability:
                         If the Employee shall become disabled as defined in the
Company’s then current disability plan or if the Employee shall be otherwise
physically unable to serve, the Employee shall be entitled to receive group and
other disability income benefits of the type then provided by the Company for
other executive employees of the Company. However, the Company shall be
obligated to pay the Employee’s compensation pursuant to Section 3(a) and

3



--------------------------------------------------------------------------------



 



(b) hereof only to the extent the Employee’s salary would exceed the short term
disability income benefits received pursuant to this Section. In addition, the
Company shall have the right, upon resolution of its Board of Directors, to
discontinue paying cash compensation pursuant to Section 3(a) and (b) beginning
six months following a determination that the Employee qualifies for the long
term disability income benefits.

  5.   Duration of the Contract

               This Agreement shall remain in force for two (2) consecutive
years commencing on October 1, 2005 (the “Commencing Date”) and concluding on
September 30, 2007, subject to earlier termination as provided herein. Unless a
sixty (60) day prior notice is given by either party in accordance with
Section 12 of this Agreement, the duration of the contract will be automatically
renewed for a one (1) year period, provided, however, that during this extension
the retention bonus provision of this Agreement will not be in effect.
               By mutual agreement, both parties may extend the Agreement
hereinafter on a monthly basis. Proposal for this extension by an interested
party should be submitted during the first thirty (30) of the last sixty
(60) days of the duration of this Agreement and, if the other party is in
agreement, a written agreement must be signed extending the Agreement before the
expiration date.

  6.   Right to Resolve the Agreement before its Normal Expiration Date:

               (a) The Employee may resolve this Agreement at any moment before
its normal expiration date, giving the Company a sixty (60) day prior written
notification.
               (b) The Company may resolve this Agreement at any time before the
normal expiration date with or without just cause. However, any termination by
the Company other than termination for cause, shall not prejudice the Employee’s
right to compensation or other benefits under this Agreement. That is, if the
Employee’s employment is involuntarily terminated other than for cause, the
Company shall pay the Employee salary (but shall not be obligated to pay any
bonus) and provide the Employee the same insurance benefits as the Employee was
receiving before the date of termination through the remaining term of this
Agreement.
               (c) The terms “termination” or “involuntary termination” in this
Agreement shall refer to the termination of the employment of Employee without
the Employee’s express written consent.
               (d) In case of termination of the Employee’s employment for cause
and/or for just cause as defined herein, the Company shall pay the Employee his
salary through the date of termination and the Company shall have no further
obligation to the Employee under this Agreement.
               (e) Termination for “cause” or for ‘lust cause” in this Agreement
shall include, but shall not be limited to, personal dishonesty; incompetence;
willful misconduct; breach of a fiduciary duty; conflict of interest;
insubordination; failure to perform stated duties;

4



--------------------------------------------------------------------------------



 



willful violation of any state or federal law, rule, or regulation (other than
traffic violations or similar minor offenses) or final cease and desist order;
violation of the Company’s norms, policies and directives; or when some action
or omission by the Employee adversely affects the good and normal operation of
the Company.
               (f) The Employee may terminate his employment upon a failure of
the Company to comply with any material provision of this Agreement which has
not been cured within ten (10) days after a notice as established herein of such
non compliance has been given to the Company by the Employee.
               (g) Change in Control of the Company: The Employee may terminate
his employment hereunder if a “change in control” occurs with respect to the
Company and shall be entitled to receive as severance pay an amount equal to the
amount of annual salary provided in Section 3(a) herein for the remaining term
of the Agreement which will include an amount equal to the average of the
performance bonuses for the last three (3) years; provided, however, that this
amount shall not be lesser than twelve months of salary. Such payment is to be
made in a lump sum on or before the 15th day following the date of termination.
               (h) A “change of control of the Company” shall be deemed to have
occurred if:
1. A third party becomes owner of TWENTY-FIVE PERCENT (25%) or more of the total
votes that may be casted in or for the election of the Company’s directors or,
if allowed by the Articles of Incorporation or the Company’s By-Laws, such a
third person can elect and/or elects twenty-five percent (25%) or more of the
Company’s directors; or
2. As a result of, or in connection with, any cash tender or exchange offer, an
offer to buy, a consolidation or merger or other business combination, sale of
assets or contested election, or any combination of the aforementioned
transactions, the persons who were the Company’s directors before such
transaction shall cease to constitute a majority of the Company’s or its
successor’s Board of Directors.
3. A corporate reorganization shall not be deemed a change of control for
purposes of this Agreement.
               (i) In the event of the death of the Employee during the term of
employment under this Agreement and prior to any termination hereunder, the
Employee’s estate, or such person as the Employee may have previously designated
in writing, shall be entitled to receive from the Company the salary of the
Employee through the last day of the calendar month in which his death shall
have occurred, and the term of employment under this Agreement shall end on such
last day of the month.
               (j) If the Employee is suspended from office and/or temporarily
prohibited from participating in the conduct of the Company’s or the Bank’s
affairs by a notice served

5



--------------------------------------------------------------------------------



 



under Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (“FDIA”),
12 U.S.C. § 1818(e)(3); (g)(1), the Company’s obligation under this Agreement
shall be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Company may in its
discretion (1) pay the Employee all or part of the compensation withheld while
its obligations under this Agreement were suspended and (2) reinstate in whole
or in part any of its obligations which were suspended.
               (k) If the Employee is removed from office and/or permanently
prohibited from participating in the conduct of the Company’s or its banking
subsidiaries affairs by an order issued under Section 8(e)(4) or (g)(1) of the
FDIA, 12 U.S.C. § l8l8(e)(4) or (g)(1), all obligations of the Company under
this Agreement shall terminate as of the effective date of the order, but vested
rights of the contracting parties hereto shall not be affected.

  6.   Vacations:

               The Employee shall be entitled, without loss of pay, to absent
himself voluntarily from the performance of his employment under this Agreement,
all such voluntary absences to count as vacation time, provided that:
               (a) During the term of employment under this Agreement, the
Employee shall be entitled to paid vacation at least equivalent to 18 working
days per year to be taken in accordance with the plans, policies, programs or
practices of the Company as in effect from time to time; and,
               (b) The timing of vacations shall be scheduled in a reasonable
manner by the Employee subject to approval by the Chief Executive Officer of the
Company.

  7.   Return of Property

               Upon termination of this Contract, regardless of whether it be
for just cause or without just cause or by decision of any of the parties, the
Employee shall return to the Company all Company property that the Employee may
be using to render his services or that may be in his possession, custody or
control.

  8.   Confidentiality

               The Employee acknowledges that due to the essentially
confidential nature and the work and duties that he shall perform under this
Agreement, he shall come to obtain knowledge of data, issues, plans, strategies
and methodologies and other secret and confidential information of the Company
and/or its affiliated companies, in addition to financial information of the
Company and/or the Company’s clients. For those reasons, the Employee commits
himself to maintain said information in the most absolute confidentiality and
discretion, and not to reveal or use it for any purpose during or after the term
of this Agreement.

6



--------------------------------------------------------------------------------



 



  9.   Intellectual Property

               Any task, study, document, idea, design, organizational or
operational plan or any other recommendation or advice offered or performed by
the Employee to the Company:
               (a) shall not bind the Company but may be adopted or implemented
by the Company at its entire discretion; and
               (b) shall constitute and become exclusive property of the Company
regardless of whether or not it is adopted or implemented, free of any
copyrights. The Employee, through this document transfers and cedes to the
Company any copyrights regarding said tasks, studies, documents, ideas, designs,
plans, recommendations or advices.

  10.   Conflict of Interests

               The Employee agrees to notify the Company regarding any
circumstance of its businesses or investments or in his personal life that may
create a conflict of interests with the Company. In the event of a conflict of
interest, this shall be construed as just cause for the Company to cancel this
Agreement without ulterior responsibility.

  11.   No Assignments

               (a) This Agreement is personal to each of the parties hereof;,
and neither party may assign or delegate any of its rights or obligations
hereunder without first obtaining the written consent of the other party:
provided, however, that if the Company merges or consolidates into another
entity controlled by it or any affiliate of any of the Company, or enters into a
reorganization transaction in which the shareholders of the Company immediately
prior to any such transaction become the shareholders of the resulting entity,
then this Agreement may be transferred to such resulting entity.
               (b) This Agreement and all rights of the Employee hereunder shall
inure to the benefit of and be enforceable by the Employee’s personal and legal
representatives, executors, administrators, successors, heirs, distributes,
devisees, and legatees. If the Employee should die while any amounts would still
be payable to the Employee hereunder if the Employee had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Employee’s devisee, legatee or other designee
or if there is no such designee, to the Employee’s state.

  12.   Notice

               For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, addressed to the last known
respective address of the party hereto (provided that all notices to the Company
shall be directed to the attention of the Chief Executive Officer of the Company
with a

7



--------------------------------------------------------------------------------



 



copy to the Secretary of such entity), or to such other address as either party
may have furnished to the other in writing in accordance herewith.

  13.   Amendments

               No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties, except as herein otherwise
provided.

  14.   Paragraphs Heading

               The paragraph headings used in this Agreement are included solely
for convenience of reference and shall not affect, or be used in connections
with, the interpretation of this Agreement.

  15.   Severability

               The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or unenforceability of the other provisions hereof.

  16.   Governing Law:

               This Agreement shall be governed by the laws of the Commonwealth
of Puerto Rico.

  17.   Other Matters:

               (a) Any amounts payable hereunder are personal to the Employee
and are not transferable or assignable either by the Employee’s act or by
operation of law, and no assignee, trustee in bankruptcy, receiver or other
party whomsoever shall have any right to demand any such amounts or any other
right with respect thereto.
               (b) If and when questions arise from time to time as to the
intent, meaning or application or any one or more of the provisions hereof, such
questions will be decided by the Board of Directors of the Company or any
committee appointed to consider such matters, or, in the event the Company is
merged into or consolidated with any other corporation, by the Board of
Directors (or a committee appointed by it) of the surviving or resulting
corporation, and the decision of such Board of Directors or committee, as the
case maybe, as to what is a fair and proper interpretation of any provision
hereof or thereof shall be conclusive and binding. The Employee understands that
payment of any amounts hereunder, including any bonus, is not held or set aside
in trust and that (1) the Company may seek to retain, offset, attach, or
similarly place a lien on such funds in circumstances where the Employee has
been discharged for cause and, in addition, shall be entitled to do so for
(x) malfeasance damaging to the Company, (y) conversion by the Employee of an
opportunity of the Company or (z) a violation of the Company’s conflict of
interest policy, in each case as determined in the sole discretion of the
Company’s Board of Directors and (2) in the event the Company is unable to make
any payment under this Agreement

8



--------------------------------------------------------------------------------



 



because of receivership, insolvency, bankruptcy or similar status or
proceedings, the Employee will be treated as a general unsecured creditor of the
Company and may be entitled to no priority under applicable law with respect to
such payments.

  18.   Arbitration

               (a) Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in San Juan,
Puerto Rico, in accordance with the rules of the American Arbitration
Association then in effect. The arbitration award issued by the arbitrator shall
be final and binding, provided it is in accordance to law. The award maybe
enforced or reviewed by any court with jurisdiction.
               (b) The party interested in arbitration shall notify the other
party not later than ten (10) days from the date in which the dispute arises.
Arbitration costs, including arbitrator fees, shall be paid in equal parts by
the Employee and the Company. Each party shall pay its own attorneys’ fees and
the costs related to the preparation and presentation of his evidence.

  19.   Execution in Counterparts

               This Agreement may be executed in any number of counterparts and
by the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.
          SECTION 18 OF THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION
WHICH MAY BE ENFORCED BY THE PARTIES.

            DORAL FINANCIAL CORPORATION
      By:   /s/ JOHN WARD III         JOHN WARD III        Chief Executive
Officer              By:   /s/ FERNANDO RIVERA-MUNICH         FERNANDO
RIVERA-MUNICH             

9